DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-10, 12-16 are pending.  Applicant’s previous election of Group I, claims 1-7, 10 and 12-16, and the following species still applies and claims 8-9 remain withdrawn.

    PNG
    media_image1.png
    238
    782
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    762
    789
    media_image2.png
    Greyscale

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/22 has been entered.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13 and 15 recite “further comprising” and yet the claim they depend from is a “consisting of” claim such that it is unclear if these claims are comprising or consisting type claims.  Applicant may consider instead reciting “further consisting of”.
Claim 16 recites “industrial gasoline (or rubber solvent)” which is vague because it is unclear what distinguishes industrial gasoline from regular gasoline, it is unclear if rubber solvent is another name for industrial gasoline or if it is another option for the solvent (if so why is it in parenthesis), and also if the “rubber solvent” is a solvent that can dissolve rubber (if so what type of rubber) or if it is a type of rubber that can dissolve the other claimed ingredients.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-2, 5-7, 10, 12, 15-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (U.S. 2003/0104224) in view of Aoki (U.S. 2008/0242807).
Regarding claims 1-2, 5-7, 10, 12, 15-16, Kuroda teaches a composition comprising a polyorganosiloxane (A) overlapping the claimed A ingredient, an organohydrogenpolysiloxane (B) overlapping the claimed C ingredient, a platinum catalyst (C) overlapping the claimed D ingredient, a reaction regulator (D) as in claim 2 and 12, and a compound (E) overlapping the compound G in claim 5 and 15 (with this compound being optional for claim 12’s consisting of limitation), with amounts of each of the above ingredients overlapping the claimed ranges ([0017]-[0039]).  The formula for component A in Kuroda also overlaps the elected species for ingredient A.  The formula for component E in Kuroda also overlaps the elected species for ingredient G in claim 5 and 15.  Kuroda also discloses that solvent may be included in the composition, as in claim 6 and 12 (including gasoline, which is “industrial” because it is used in the industry of Kuroda, as in claim 16), to apply the composition to a substrate followed by curing, as in claim 7 ([0046]).  As explained above, the composition of Kuroda may consist of only compounds corresponding to the claimed A, C, D, E and H ingredients as in claim 12.
The amount of solvent is not disclosed, however, given that the solvent is disclosed for thinning the composition for coating, the amount of solvent is considered an art-recognized result effective variable that would have been obvious to adjust, including to values within the claimed range, as part of the optimization of the viscosity of the composition for coating.  
The composition is disclosed as being a primer for silicone pressure sensitive adhesives as claimed (see abstract), but this intended use is not given patentable weight.
Kuroda does not disclose the elected species of B ingredient.  However, Aoki is also directed to a composition comprising the same type of reactants (i.e., a main alkenyl functional polysiloxane, a hydrogen polysiloxane curing agent, a platinum catalyst, a reaction regulator/retarder, and a solvent) (see abstract, [0028]-[0061]) and teaches that a second, smaller alkenyl functional polysiloxane (lower degree of polymerization) ingredient may be included to help reduce viscosity so that less solvent is required ([0037]-[0039]).  The C ingredient of Aoki overlaps the structure of the claimed B ingredient and corresponds to the elected species when m is 10 (within the range taught by Aoki), X is vinyl and R1 is methyl (which results in an alkenyl content within the claimed range).  Thus, it would have been obvious to have included the C ingredient from Aoki in the composition of Kuroda in order to help control the viscosity of the composition for coating.  
The amount of the C ingredient is not disclosed, however, given that the C ingredient is disclosed for adjusting viscosity for coating, the amount of the C ingredient is considered an art-recognized result effective variable that would have been obvious to adjust, including to values within the claimed range (e.g., claim 10), as part of the optimization of the viscosity of the composition for coating.  
Based on the above, the ratio of hydrogen functional groups (from the claimed C and G ingredients) to the amount of vinyl functional groups (from the claimed A and B ingredients) would be obvious to adjust to within the claimed range of claim 1 to ensure proper stoichiometry for the curing reaction (see [0025] of Kuroda and [0043] of Aoki). 
Based on the above, the composition of modified Kuroda may consist of only compounds corresponding to the claimed A, B, C, D, E and H ingredients as in claim 12, with the G ingredient of claim 15 being optional in modified Kuroda.
Claim(s) 3-4, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (U.S. 2003/0104224) in view of Aoki (U.S. 2008/0242807), as applied to claim 1 above, and further in view of Jin (CN 101781528, see machine translation).
Regarding claims 3-4, 13, and 14, modified Kuroda teaches all of the above subject matter and also teaches that adhesion is something to be adjusted in the composition ([0031]) but does not disclose the claimed silane coupling agents.  However, Jin is also directed to compositions comprising an alkenyl functional polysiloxane, a hydrogen polysiloxane curing agent, a platinum catalyst, and a solvent and teaches that a silane coupling agent within the formula of claim 4 and 14 may be included to improve adhesion to inorganic and organic substrates ([0007]-[0017]).  Thus, it would have been obvious to have included a silane coupling agent in the composition of modified Kuroda as taught by Jin in order to improve coupling/bonding with respect to inorganic and organic substrates.
Based on the above, the composition of modified Kuroda may consist of only compounds corresponding to the claimed A, B, C, D, E and H ingredients as in claim 12, with the F ingredient of claim 14 being optional in modified Kuroda.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that Aoki is limited to the examples.  This is not true.  A prior art reference is never limited to just the examples.  Applicant argues that the rejection was based only on the exemplified amounts in Aoki.  This is also not true and the rejection was also based on [0037]-[0039] of Aoki teaching that the compound in question helps to reduce viscosity (thus making it’s amount an art-recognized result effective variable).  The previous citation to the examples in Aoki was only provided to establish that the compound reduces viscosity (not only at the amounts used in the examples, since the amount of viscosity reduction is obviously proportional to the amount of the ingredient being including in the overall composition).  Aoki is not limited to the examples and the examples are not necessary for the rejection above.
Applicant has admitted that Aoki teaches such a motivation in [0039] (i.e., that the claimed B compound is used to lower viscosity) which is sufficient to motivate the result effective variable rationale in the rejection, see page 12 of Applicant’s remarks of 03/23/22:

    PNG
    media_image3.png
    431
    1188
    media_image3.png
    Greyscale

Applicant then argues that Aoki fails to recognize the non-claimed benefits of this compound as disclosed in the present specification and therefore the amount of this ingredient cannot be a result effective variable.  However, these non-claimed benefits are irrelevant to the prima facie case of obviousness and the prior art can establish a result effective variable teaching with a different desired result (e.g., reducing viscosity) than the result Applicant is interested in (because Aoki’s result would still render obvious optimization of the amount to values including those as claimed).  Applicant’s unclaimed benefits related to the B ingredient may be relevant in rebutting the prima facie case of obviousness via unexpected results, but it is unclear what particular examples and comparative examples are being relied upon by Applicant.  Applicant may be referring to examples 6 and 7 compared to comparative examples 2 and 3 (to show the effect of omitting the B ingredient and keeping all other aspects the same) but these examples are not commensurate in scope with the present claims in terms of the type and amount of ingredients as claimed being much broader than the type and amount of ingredients used in the examples.
It is also noted that while Aoki may be solventless, it is not required to be solventless and may include solvent ([0057], [0061]).
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787